Citation Nr: 0405634	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right foot disorder.

2.	Entitlement to service connection for a left foot 
disorder.

3.	Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The issues of service connection for a left foot disorder and 
arthritis of the cervical spine are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.	The November 1993 decision by the RO, which denied service 
connection for a right foot disorder, was not appealed.

2.	The evidence received since the unappealed November 1993 
rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a psychiatric disorder in November 
1993 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

For the purpose of reopening the veteran's clam the Board 
finds that the requirements of the VCAA have been satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

A familial, congenital or developmental defect is not a 
disease or injury within the meaning of applicable law. See 
38 C.F.R. § 3.303(c) (2002).  The VA General Counsel has 
defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. Id.

The General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin. Service 
connection may not be granted for familial, congenital or 
developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect. Id.

The evidence of record at the time of the November 1993 RO 
decision is briefly summarized.  The service medical records 
show that at the time of the entrance examination the feet 
were clinically evaluated as normal.  A medical board 
evaluation contains diagnoses of bilateral talipes cavovarus 
and congenital fusion of the subtalar joint of the right 
foot.  It was determined that these disorders existed prior 
to service and were not aggravated by service.

In June 1973 the RO denied service connection for a right 
foot disorder.  That decision was predicated on findings that 
the veteran's service medical records noted the veteran to 
have a mild cavovalgus deformity of the right foot, with a 
congenital coalition between the talus and calcaneous in the 
region of the sub sustentaculum tali, with no evidence of 
aggravation in service.  The veteran was notified of that 
decision and his appellate rights.  He did not appeal that 
determination which is now final.  38 U.S.C.A. § 7105 (West 
2002).  

In November 1993 the RO denied service connection forma right 
foot disorder.  At that time the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran was notified of that decision 
and of his appellate rights. He did not appeal the November 
1993 rating decision, which therefore became final. 38 
U.S.C.A. § 7105.  However, the veteran may reopen his claim 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 1993 decision 
includes VA outpatient records, dated in May 2001, which show 
a halgus valgus and hammertoe deformity of the right foot.  
The veteran also provided testimony concerning the etiology 
of his disorders during a hearing before the undersigned 
Veterans Law Judge sitting at the RO (i.e. a travel board 
hearing) in September 2003.  Also received was a statement 
from a fellow serviceman who served with the veteran during 
boot camp, and recalled that the veteran had been shaken off 
of a climbing rope, causing him to fall and injuring both his 
feet. The Board finds this lay statement is new and material 
evidence in that it shows that the veteran reportedly 
sustained a superimposed injury to the right foot during 
basic training.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right foot disorder 
is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a right foot disorder, the case must now be considered 
based on a de novo review of the record.  

In this regard, the Board notes that the veteran has 
indicated that he has received treatment for his disabilities 
at the Mt. Vernon and Marion VA facilities.  One copy of an 
X-ray report, dated May 2001, and from a VA medical facility, 
is on file, but no other VA medical records have been 
associated with the veteran's claims folder.  Further, the 
veteran has indicated that he has received private treatment 
for these disorders as well, but is uncertain as to whether 
those records are available.  The Board finds that an attempt 
should be made to obtain these records.  The Board is also of 
the opinion that a current examination would be of assistance 
in adjudicating the veteran's claims.

Accordingly, these issues are REMANDED for the following 
development: 

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his feet 
and spine disorders covering the period 
following service to the present.  After 
securing any necessary release(s), the RO 
should request copies of all indicated 
records, which have not been previously 
secured and associated with the claims 
folder.  

3.  The RO should request copies of all 
treatment records from the VA facilities 
at Mt. Vernon and Marion.

4.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
orthopedist in order to determine the 
nature, severity, and etiology of his 
bilateral foot and cervical spine 
disorders.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  In addition to x-rays, any 
other testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed clinical 
history, particularly concerning in 
service injuries.  Following the 
examination, it is requested that the 
examining physician render an opinion as 
to the following:

a)  Do the disabilities diagnosed 
involving the feet represent a congenital 
defect or congenital disease?

b)  If they are a congenital disease, the 
examiner should render an opinion as to 
when they were initially manifested?  If 
manifested prior to service whether it is 
as likely as not that they underwent a 
chronic increase in severity during 
service beyond natural progression?

c)  If the disorders are a congenital 
defect was there any additional 
disability due to disease or injury 
superimposed upon the feet during 
service.

d)  If the disabilities involving the 
feet are not congenital, whether it is as 
likely as not that the disabilities of 
the feet are related to service or if 
existing prior to service underwent a 
chronic increase in severity during 
service beyond natural progression?

e)  Whether it is as likely as not that 
any disability of the cervical spine, 
including arthritis, is related to 
service?

A complete rational for any opinion 
expressed should be included in the 
report.

5.  Thereafter, the RO should re-
adjudicate the claims.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



